DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Iuliana Tanase on 02/07/2022.

In the claims
Please amend claims 1, 6,8,16 and 20, and cancel claims 5 and 7.
1. (Currently Amended) A method for generating an output audio/video bitstream, including steps of: providing an input audio/video bitstream comprising frames indicative of audio and video content, including frames of a first decoding type, and metadata associated with each of the frames, where each of the frames of the first decoding type comprises either a P-frame or an I- frame and where each of the frames is indicative of audio content or video content;
modifying some of the metadata associated with at least one of the frames of the first decoding type into different metadata to generate at least one re-authored frame of a second decoding type different from the first decoding type, wherein the re-authored frame is an audio I-frame, said at least one of the frames of the first decoding type is an audio P-frame, wherein the step of modifying some of the metadata includes steps of: generating modified metadata, by modifying metadata from a prior audio I-frame; and replacing at least some of the metadata of the audio P-frame with the modified metadata, so that the re-authored frame includes said modified metadata and;
generating the output audio/video bitstream in response to the input audio/video bitstream such that the output audio/video bitstream includes a segment of the audio and video content which includes the re-authored frame, and the segment of the audio and video content starts with an I-frame and includes at least one P-frame following the I-frame for aligning an I-frame of the video content with an I-frame of the audio content.
2. (Original) The method of claim 1, wherein the different metadata comprises metadata associated with a frame previous to the at least one frame of the first decoding type.
3. (Previously presented) The method of claim 1, wherein generating the output audio/video bitstream comprises determining the segment of the audio and video content of the output audio/video bitstream as a segment of the video content which starts with an I-frame.
4. (Previously presented) The method of claim1, wherein the step of providing frames includes steps of: in a first system, generating the input audio/video bitstream which includes the frames; and delivering the input audio/video bitstream to a second system, and wherein the step of generating the output audio/video bitstream is performed in the second system.
5. (Cancelled).
6. (Currently Amended) The method of claim [[5]] 1, wherein the step of modifying some of the metadata includes replacing at least some of the metadata of the audio P-
7. (Cancelled).
8. (Currently Amended) The method of claim [[5]] 1, wherein the step of modifying some of the metadata includes copying at least one prior P-frame into the audio P-frame.
9. (Previously presented) The method of claim 1, wherein generating the output/video bitstream comprises passing the audio and video content and the metadata of a segment of the content of the input audio/video bitstream which has been not modified to the output audio/video bitstream.
10. (Previously presented) The method of claim 1, wherein the step of generating the output audio/video bitstream is performed so that said output audio/video bitstream satisfies at least one network constraint.
11. (Original) The method of claim 10, wherein the network constraint is an available bitrate of the output audio/video bitstream, or a maximum time to tune in to a program, or a maximum allowed segment duration of the output audio/video bitstream.
12. (Previously presented) The method of claim 1, wherein the step of generating the output audio/video bitstream is performed so that said output audio/video bitstream satisfies at least one constraint, where the constraint is that the output audio/video bitstream comprises adaptation points which occur at a pre-determined rate, and where each of the adaptation points is a time of occurrence of both a video I-frame of the output audio/video bitstream and at least one corresponding audio I-frame of the output audio/video bitstream.
15. (Previously presented) A method of adapting an output audio/video bitstream,

16. (Currently Amended) A system for generating an output audio/video bitstream, said system including: 
at least one input coupled to receive an input audio/video bitstream comprising frames indicative of audio and video content, including frames of a first decoding type, and metadata associated with each of the frames, where each of the frames of the first decoding type comprises either a P-frame or an I-frame and where each of the frame is indicative of audio content or video content; 
a first subsystem configured to modify some of the metadata associated with at least one of the frames of the first decoding type into different metadata to generate at least one re-authored frame of a second decoding type different from the first decoding type, wherein the re-authored frame is an audio I-frame, said at least one of the frames of the first decoding type is an audio P-frame, wherein the step of modifying some of the metadata includes steps of: generating modified metadata, by modifying metadata from a prior audio I-frame; and replacing at least some of the metadata of the audio P-frame with the modified metadata, so that the re-authored frame includes said modified metadata; 
and a second subsystem, coupled and configured to generate the output audio/video bitstream in response to the input audio/video bitstream, such that the output audio/video bitstream includes a segment of the audio and video content which includes the re-authored frame, and the segment of the content starts with an I-frame and includes 
17. (Original) The system of claim 16, wherein said system is a Network-Based Media Processing (NBMP) entity.
18. (Previously presented) A system for output audio/video bitstream adaptation, including: at least one input coupled to receive an input audio/video bitstream, where the output audio/video bitstream has been generated by the method of claim 1 and a subsystem coupled and configured to adapt the output audio/video bitstream, thereby generating an adapted output audio/video bitstream.
19. (Previously presented) An audio/video processing unit, including: a buffer memory; and at least one audio/video processing subsystem coupled to the buffer memory, wherein the buffer memory stores in a non-transitory manner at least one segment of an input audio/video bitstream, wherein the output audio/video bitstream has been generated by the method of claim 1.
20. (Currently Amended) A non-transitory a computer program product having instructions which, when executed by a processing device or system, cause said processing device or system to perform the method of claim 1. 


Allowable Subject Matter
    Claims 1-4, 6, 8-12 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1 and 16, including “…modifying some of the metadata associated with at least one of the frames of the first decoding type into different metadata to generate at least one re-authored frame of a second decoding type different from the first decoding type, …wherein the re-authored frame is an audio I-frame, said at least one of the frames of the first decoding type is an audio P-frame, wherein the step of modifying some of the metadata includes steps of: generating modified metadata, by modifying metadata from a prior audio I-frame; and replacing at least some of the metadata of the audio P-frame with the modified metadata, so that the re-authored frame includes said modified metadata…generating the output audio/video bitstream in response to the input audio/video bitstream such that the output audio/video bitstream includes a segment of the audio and video content which includes the re-authored frame, and the segment of the audio and video content starts with an I-frame and includes at least one P-frame following the I-frame for aligning an I-frame of the video content with an I-frame of the audio content”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1 and 16. And dependent claims 2-4, 6, 8-12, 15, 17-20 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0295224 A1 to Finkelstein et al.
US 2015/0249829 A1 to Koat et al.
US 2017/0064329 A1 to Lawrence.
US 2011/0169952 A1 Yamaguchi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424